 1

 2

 3

 4                           UNITED STATES DISTRICT COURT

 5                                  DISTRICT OF NEVADA

 6 BRAD RENNISON,                                    Case No.: 3:19-cv-00320-MMD-CLB

 7         Plaintiff,                                              ORDER

 8 v.

 9 JOSEPH LAUB, et al.,

10         Defendants.

11

12        Due to the recent outbreak of the coronavirus disease 2019 (COVID-19) and pursuant to

13 the Temporary General Order 2020-04, the Settlement Conference scheduled on Tuesday,

14 April 21, 2020, at 9:00 a.m. is VACATED and will reset as soon as the court’s calendar will

15 accommodate it.

16        IT IS SO ORDERED.

17        Dated: March 19, 2020.

18                                                      _________________________________
                                                        Robert A. McQuaid, Jr.
19                                                      United States Magistrate Judge

20

21

22

23
